Name: Council Regulation (EEC) No 2027/81 of 13 July 1981 fixing, for the period 16 December 1981 to 15 December 1982, the guide prices for wine
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 7 . 81 Official Journal of the European Communities No L 200/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2027/81 of 13 July 1981 fixing , for the period 16 December 1981 to 15 December 1982 , the guide prices for wine THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas, to that end, the prices valid for the period 16 December 1981 to 15 December 1982 should be fixed at higher levels than those adopted for the preceding period, particularly in view of trends in production costs ; Whereas the guide prices must be fixed for each type of table wine representative of Community production as defined in Council Regulation (EEC) No 340/79 (5) ; Whereas the balance between production and consumption as well as the market situation for the different types of table wines have developed along different lines ; whereas, to take account of the situa ­ tion as determined by this development, the guide price for type A I table wines should be raised by less than the prices for other types of table wine ; Whereas, in accordance with the provisions of Articles 58 and 59 of the 1979 Act of Accession, guide prices must also be fixed for application in Greece, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ( 1 ), as last amended by the 1979 Act of Accession , and in particular Article 2 thereof, Having regard to the proposal from the Commis ­ sion (2), Having regard to the opinion of the European Parliament (3), Having regard to the opinion of the Economic and Social Committee (4), Whereas, when the guide prices for the various types of table wine are fixed, account should be taken both of the objectives of the common agricultural policy and of the contribution which the Community wishes to make to the harmonious development of world trade ; whereas the objectives of the common agricul ­ tural policy are , in particular, to ensure a fair standard of living for the agricultural community, to ensure that supplies are available and that they reach consumers at reasonable prices ; HAS ADOPTED THIS REGULATION : Sole Article For the period 16 December 1981 to 15 December 1982, the guide prices for table wines shall be : Type of wine Guide price Applicable in Greece Applicable in the other Member States R I 2-71 ECU per % vol/hl 2-95 ECU per % vol/hl R II 2-71 ECU per % vol/hl 2-95 ECU per % vol/hl R III 45-97 ECU/hl 45-97 ECU/hl A I 2-72 ECU per % vol/hl 2-72 ECU per % vol/hl A II 61-26 ECÃ /hl 61-26 ECU/hl A III 69-96 ECU/hl 69-96 ECU/hl (!) OJ No L 54, 5 . 3 . 1979 , p . 1 . (2 ) OJ No C 75, 3 . 4. 1981 , p . 28 . (3) OJ No C 90, 21 . 4. 1981 , p . 101 . (") OJ No C 159, 29 . 6 . 1981 ,' p. 27. (5 ) OJ No L 54, 5 . 3 . 1979 , p . 60 . No L 200/2 Official Journal of the European Communities 21 . 7 . 81 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 1981 . For the Council The President Lord CARRINGTON